Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a die stack extending through the dam structure and attached to the substrate, the dam structure being a continues structure extending along all sides of the die stack in a plan view, a topmost surface of the die stack being above a topmost surface of the dam structure, a topmost surface of at least one die of the die stack being below the topmost surface of the dam structure”; of claim 8 stating “a dam structure embedded within the first encapsulant, wherein the dam structure is an annular structure, wherein the dam structure is a continuous structure and completely surrounds the die stack, wherein a top surface of the dam structure is above a top surface of at least one of the plurality of integrated circuit dies, and wherein the first encapsulant is in physical contact with an inner sidewall and a top surface of the dam structure”; and of claim 15 stating “attaching a dam structure to the wafer, the die stack extending through a hole in the dam structure, a top surface of at least one of the plurality of integrated circuit dies being below a top surface of the dam structure”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894